﻿I would like to begin by
extending to you, Sir, my warmest congratulations on
your election as President of the General Assembly at its
fifty-second session. We are certain that your long
experience and diplomatic skills will guide us successfully
in our work at this session of the General Assembly.
I would also like to thank your predecessor,
Ambassador Razali Ismail of Malaysia, for the determined
leadership with which he steered our work at the fifty-
first session.
Our Organization, with its universal membership,
comprehensive mandate and broad spectrum of activities,
is the only global forum able to pursue and achieve the
universal goals we all strive for: a secure and peaceful
future, a narrowing of the gap between rich and poor, full
respect for human rights, free and equitable trade, the
protection of the environment and the promotion of
sustainable development.
I am pleased once again to be able to take this
opportunity to renew our commitment to the ideals and
aims that all of us here share.
This year is a landmark in the reform process of the
United Nations because of the active measures taken by
the Secretary-General of our Organization to tackle long-
standing and deep-rooted issues. Last July, the Secretary-
General presented to us a comprehensive package of
reforms designed to help the Organization rationalize and
streamline its operations, secure its financial position and


refocus itself to meet the changes in the global order, thus
allowing the United Nations to fully utilize the strengths
and expertise it already possesses.
We are therefore particularly pleased to welcome these
proposals by the Secretary-General. We hope that, by the
conclusion of the debate on this issue that will take place
in the plenary during this session, we shall reach a
consensus, thus creating the necessary momentum for their
speedy implementation, and produce concrete results before
we reach the new millennium.
The reforms are being introduced at a time when it is
generally acknowledged that the High-Level Working
Groups mandated by the General Assembly to examine
specific issues, from the restructuring and strengthening of
the main United Nations organs to ensuring a firmer and
lasting financing for our Organization, have yet to achieve
substantial progress.
From this rostrum, I have stated before that we
subscribe to the need to reform the Security Council by
making it representative of the increase in the membership
of the United Nations and reflect the changes in the post-
cold-war world. We consider the need to reform the
Security Council a top priority, for it directly affects its
capacity to discharge its cardinal responsibility — that of
maintaining international peace and security.
In this regard, we welcome the progress already
achieved in the working methods of the Security Council
and expect further steps towards transparency and
democratization. A number of proposals have been put
forward by Member States over the last three years. Further
deliberations are required, however, to achieve an
agreement that would command the general support of the
membership of the Organization.
An important step this year concerns the work of the
Organization in the field of international economic and
social cooperation. After three years of hard deliberation,
the General Assembly adopted its Agenda for Development
last June. This is a great step forward because, as the
Secretary-General himself states in his report on the work
of the Organization, it addresses not only the conventional
development issues but also stresses the mutually supportive
though complex relationships among development, peace,
democracy, good governance and human rights.
Equally important was the convening of the nineteenth
special session of the General Assembly to review the
implementation of Agenda 21 — the global plan of action
for sustainable development — which was adopted five
years ago at the United Nations Conference on
Environment and Development in Rio de Janeiro.
I believe that an important part of the future work of
this Organization will lie in following up the work done
at the major conferences and in reviewing the
implementation of the plans and programmes they
adopted.
The United Nations of the future must give most
urgent priority to the Agenda for Development. Any
modern concept of international peace must recognize that
peace, security and development are indivisible.
It is indisputable that one of the major strengths of
the United Nations is its universality. It is at once global,
regional and locally based. It has achieved great results in
the fields of international interaction. Its activities have a
tremendous effect on our everyday lives.
At this juncture, I should commend and stress the
important role of the Organization in the promotion of
full respect for and universal application of human rights,
as well as for the progressive development and
codification of international law. In this respect, we fully
support the establishment of the international criminal
court, which we have long advocated, and welcome the
progress made in the Preparatory Committee and the
increased momentum towards its fruition.
Though local and ethnic conflicts still persist,
seriously affecting the maintenance of international peace
and security, the role of the Organization in disarmament
for the past twelve months has been marked by great
steps. A number of significant conventions have already
been concluded or have entered into force. In welcoming
these achievements we feel we must continue to move
ahead for their full and effective implementation.
We must also cherish the Organization’s contribution
to development and education, its work against hunger
and illiteracy and, in short, its role in restoring and
upholding human dignity.
We believe in the United Nations and in the Charter,
not as an abstract ideal, but as a functioning,
indispensable, concrete entity. The principles and ideals
of the United Nations have formed the cornerstone of our
foreign policy since our independence and membership in
the United Nations. We are fully committed to
strengthening the Organization by helping it tackle its
2


precarious financial position, streamline and rationalize its
operations and exploit to the full its uniqueness and its
unrivalled expertise. We are confident that the Organization
will be able to harness the forces of change in ways that
will benefit us all.
This year the United Nations has been especially
active on certain long-outstanding issues such as East
Timor, Western Sahara, the situation in the Middle East and
Cyprus.
We welcome the developments on the question of
Western Sahara and the agreement reached on the
implementation of the settlement plan under the auspices of
the Secretary-General and his Special Envoy. We hope that
these positive achievements will move the peace process
forward and bring a final settlement to this long drawn-out
situation of tension and conflict.
Despite our earlier hopes based on the peace
agreement, the current events in the Middle East and the
worsening situation in the occupied territories are cause for
great concern. As a neighbouring country, we wish to
reiterate our support for the efforts to achieve peace in the
area on the basis of the agreements reached and of the
relevant United Nations resolutions.
As to the question of Cyprus, 1997 has been a year of
intense diplomatic activity, culminating in face-to-face
intercommunal talks under the auspices of the United
Nations last July and August in Troutbeck and Glion,
respectively. The resumption of the talks was the result of
the untiring efforts of the Secretary-General, encouraged
and actively supported by the international community. The
Security Council closely pursued the developments on the
question of Cyprus, and nine individual countries appointed
special representatives on Cyprus. The European Union,
through the Special Representative of the Presidency, was
also following developments closely.
When invited by Mr. Kofi Annan last June to attend
face-to-face talks with the leader of the Turkish Cypriot
community in Troutbeck and later in Glion, we responded
positively and demonstrated our sincere and unwavering
commitment to the peace process as the only means of
solving the Cyprus question, and our will to work for a
comprehensive, just and viable solution.
Our will was tested even harder when, on the eve of
the talks, Turkey and the so-called Turkish Republic of
Northern Cyprus, which is not recognized internationally
except by Turkey, signed an illegal agreement purporting to
lead to the annexation by Turkey of the areas occupied by
the Turkish forces if the European Union proceeded to
accession negotiations with Cyprus. Despite this enormous
provocation, we reacted in a low key in order to avoid
tension which would affect adversely the climate of the
talks.
During the talks we worked hard and cooperated
constructively with Mr. Cordovez, the Secretary-General’s
Special Adviser, with the sole aim of breaking the
impasse and moving forward to reverse the status quo
created and maintained by Turkey since 1974 by the use
of force and declared unacceptable by numerous Security
Council resolutions.
In contrast, the response of the other side was
completely negative. Despite our constructive attitude,
despite the efforts of Mr. Cordovez and those of other
interested countries through their representatives,
Mr. Denktas¸ refused to hold any discussions on the
substance of the Cyprus problem unless the European
Union froze its plans for accession talks with the
Government of the Republic of Cyprus, which were in
accordance with the European decision of 6 March 1995.
Mr. Denktas¸ even threatened that if the European Union
decided to proceed with Cyprus’ application he would not
negotiate at all in the future. It was therefore abundantly
clear that the other side did not go to the talks with the
aim of finding a solution to the problem, but in an
attempt to impede Cyprus’ European Union accession
process.
Any doubts as to the real cause of the failure of the
talks to produce results on the substantive aspects of the
Cyprus problem were dissolved by the unanimous verdict
of the international community, pronounced last 20
August by the President of the Security Council in a
statement to the press after the briefing by Mr. Cordovez
on the outcome of the talks in Glion. In the statement, our
positive attitude and cooperation was commended,
whereas the Turkish Cypriot side was blamed for
impeding substantive progress by the attempt to bring in
preconditions to the table. The same verdict was reached
by the European Union, which also rejected any link
between the talks and the start of the European Union’s
accession negotiations with Cyprus.
It is with great regret that once again in addressing
the General Assembly I have to report that no progress
has been made towards the solution of the Cyprus
problem due to the inflexibility of the Turkish side.
3


The result of this deliberate inflexibility is the
perpetuation of the illegal Turkish occupation of 37 per cent
of the territory of the Republic by Turkish military forces,
the artificial forceful separation of the two communities, the
colonization of the occupied area by illegal settlers from
Turkey, the refugee problem, the usurpation of the Greek
Cypriot properties in the occupied area and the continued
blunt violation by the Turkish side of General Assembly
and Security Council resolutions.
I fully share the disappointment of the Security
Council at the absence of progress during the Glion talks,
despite the interest shown by the international community,
and more particularly by those countries that had their
representatives in the wings observing the talks. The clear
conclusion to be drawn, however, is that more active
involvement of the international community, and in
particular of those who are in the wings of the talks, is
needed if the talks are to produce results.
After the end of the talks, Mr. Denktash and Ankara
continued to maintain the same negative attitude. There was
a barrage of threatening statements against Cyprus, in direct
violation of international law, and in particular of the
United Nations resolutions on Cyprus, which, inter alia,
call for the respect of the sovereignty, independence,
territorial integrity and unity of the Republic of Cyprus and
the withdrawal of all foreign troops.
The Turkish side continues to threaten to annex to
Turkey the territory of the Republic occupied by Turkish
forces if the European Union commences accession
negotiations with Cyprus, and to use force against the
Republic of Cyprus to prevent the implementation of the
agreement to buy and instal in Cyprus the S-300 defensive
ground-to-air missile system.
Last year we pledged before this body our
commitment to do everything in our power to help the
Secretary-General of our Organization succeed in his
renewed efforts in the search for a lasting solution to the
Cyprus problem. I believe that we have honoured our
pledge to the full. I wish to reiterate our commitment to
continue our constructive attitude, despite our
disappointment.
However, I wish to make it abundantly clear that we
cannot and we will not relinquish our inalienable right to
defend our country and to decide about our armaments. As
long as the Turkish threat emanating from the continued
aggression and occupation of 37 per cent of the territory of
the Republic exists, we have not only the right but also the
duty to provide for the security of the people of Cyprus.
We will not tie our hands behind our backs and allow the
Turkish air force to bomb our towns and villages at will
— as it has done in the past — without the ability to
defend ourselves. If it is again necessary for our forces to
take the battlefield, never again will they do so without
adequate protection from air attacks by the Turkish air
force.
During the talks in Glion, in an attempt to assist the
peace process, I proposed to Mr. Denktash that both
leaders should make a declaration denouncing the use of
force as a means of solving the Cyprus problem and
should agree to work for a specific programme of
reduction of military forces and equipment and a
programme for demilitarizing the island and limiting the
importation of arms.
I believe that my proposal, if accepted by the other
side, may open the way for substantive progress towards
a comprehensive settlement of the Cyprus question and
the restoration of respect for the human rights of the
people of Cyprus, which have been grossly violated for
the last 23 years.
To my Turkish Cypriot compatriots I wish to say
this: Greek Cypriots and Turkish Cypriots will live in
Cyprus for centuries to come. We must live as friends
and as citizens of a bi-communal, bi-zonal federal
Republic, respecting each other’s ethnic origins, traditions,
culture and religion and the equal political status of our
respective communities. We must also be citizens of the
European Union. This will give us greater security and
prosperity, both for our respective communities and for
Cyprus, our country.
The question of Cyprus has been on the agenda of
the United Nations for too long. A momentum has been
created for the solution of the Cyprus problem as a result
of the renewed efforts of the United Nations, strongly
supported by the international community. Let us not miss
this opportunity. It is clear by now where the attention of
the Security Council and the international community
should be focused. It should use all the means in its
power to persuade the Turkish side to abandon its
intransigent position.
Let me assure this body once again that my
Government will continue to work with the Secretary-
General in his efforts to find a solution based on a State
of Cyprus with a single sovereignty and international
personality and a single citizenship, with its independence
4


and territorial integrity safeguarded and comprising two
politically equal communities, as described in the relevant
Security Council resolutions, in a bi-communal and bi-zonal
federation, and that such settlement must exclude union, in
whole or in part, with any other country or any form of
partition or secession.
At this point I wish to express the gratitude of the
Government and the people of Cyprus to all those countries
that have been assisting and supporting the Secretary-
General’s efforts.
Before I conclude allow me to refer to a matter which
is of great importance to my Government. This is the issue
of missing persons in Cyprus.
My Government considers this issue a purely
humanitarian one whose solution is long overdue. All
efforts should be made so that the legitimate rights of the
families to be informed in a convincing and conclusive
manner about the fate of their loved ones are fully
respected by all concerned. This also includes the right to
a decent burial for the missing persons who are proved to
be dead.
In this spirit, I recently had two meetings in Cyprus
with the leader of the Turkish Cypriot community,
Mr. Rauf Denktash. Certain steps were agreed in the
presence of the resident Deputy Special Representative of
the Secretary-General that we believe will contribute
towards the desired progress in the efforts to solve this
humanitarian problem.
The hopes and expectations of all — especially the
relatives of the missing persons — centre on the
implementation of what was agreed in a true spirit of
humanitarian principles and practice.
However, the agreement I reached with the Turkish
Cypriot leader, Mr. Denktash, will prove of little use if the
third member of the Committee on Missing Persons is not
appointed. It also is my earnest view that the work of the
Committee on Missing Persons will be greatly assisted and
expedited if experienced investigators are appointed to
assist it in its task.
In conclusion, may I reassure the Assembly — and
indeed the world community — of my country’s dedication
to the principles enshrined in the United Nations Charter,
as well as emphasize our determination to spare no effort
in working, in concert with other nations, for the prevalence
of justice, peace, progress and stability in the volatile
region that is our part of the world.




